                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 Ernest Carter,                                         Civil No. 17-1061 (DWF/ECW)

                     Plaintiff,

 v.                                                   ORDER ADOPTING REPORT
                                                       AND RECOMMENDATION
 Jany Rysh, Darin Haughland, Dr. Craane,
 Katie Rueckert, Timothy Hiesterman, and
 Minnesota Department of Corrections,

                     Defendants.



      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Elizabeth Cowan Wright dated April 25, 2019. (Doc.

No. 140.) No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference.

Based upon the Report and Recommendation of the Magistrate Judge and upon all of the

files, records, and proceedings herein, the Court now makes and enters the following:

                                        ORDER

      1.     Magistrate Judge Elizabeth Cowan Wright’s April 25, 2019 Report and

Recommendation (Doc. No. [140]) is ADOPTED.

      2.     The Medical Defendants’ Motion for Summary Judgment (Doc. No. [98])

is GRANTED.

      3.     Defendants Jan Rysh, Darin Haugland, and Dr. Craane are DISMISSED

WITH PREJUDICE from this action.
       4.     Defendant Katie Rueckert is DISMISSED WITHOUT PREJUDICE

from this action.

       5.     Plaintiff Ernest Carter’s Motion to Compel Motion to Dismiss State

Remedies Due to § 1983 (Doc. No. [96]) is DENIED.

       6.     Plaintiff Ernest Carter’s Motion titled “Responded About Defendant

Hearing Dates & Request Plaintiff Win Case Due To Not Responding To Court Order

Due Date of 11-14-18” (Doc. No. [126]) is DENIED WITHOUT PREJUDICE.

Dated: May 15, 2019               s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                           2
